        Case 3:20-cv-00976-JPW Document 22 Filed 03/16/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ESTAMARIE CASTELLI-VELEZ and :                Civil No. 3:20-CV-00976
DANIEL CASTELLI-VELEZ,       :
                             :
         Plaintiffs,         :
                             :
         v.                  :
                             :
KATHRYN MORONEY and PARTH :
PATEL,                       :
                             :
         Defendants.         :                Judge Jennifer P. Wilson

                                    ORDER

      AND NOW, on this 16th day of March, 2021, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED THAT: Defendants’ motions to

dismiss, strike, and for a more definite statement, Docs. 10, 14, are DENIED.

                                            s/Jennifer P. Wilson
                                            JENNIFER P. WILSON
                                            United States District Court Judge
                                            Middle District of Pennsylvania
